Citation Nr: 0015667	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for renal lithiasis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1986.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted the veteran a 30 percent 
disability evaluation for renal lithiasis.  The Board notes 
that the RO originally characterized the disorder as renal 
litholysis.  However, since litholysis is defined as the 
dissolution of urinary calculi and not a specific disease 
entity, the Board concludes that the veteran's disability is 
more appropriately characterized as renal lithiasis.  In this 
regard, it is noted that the veteran's representative in 
their arguments on appeal has recognized the disability as 
renal lithiasis.  Accordingly, the Board sees no prejudice to 
the appellant in taking this action 

The Board further notes that the veteran, through his 
representative in the Informal Presentation dated in May 
2000, raised the issue of entitlement to a separate rating 
for ureteral obstructive changes, secondary to the renal 
lithiasis.  This issue has not been developed, adjudicated or 
certified for appeal, accordingly it is referred to the RO 
for appropriate action.


REMAND


In his February 1999 substantive appeal (VA Form 9), the 
veteran indicated that he had been treated at the 
Fayetteville, Arkansas VAMC for his renal disorder in 1998, 
although a previous request by the RO for such records had 
been unsuccessful.  The veteran specifically stated that he 
was seen at the Fayetteville VAMC in September 1998 due to an 
unusually high frequency of urination and difficulty in 
maintaining an erection.  He also indicated that on October 
9, 1998, he underwent an ultrasound at the Fayetteville VAMC.  
The veteran subsequently was seen there again on October 15, 
1998 for x-rays and blood and urine tests.  He was examined 
again on November 12, 1998.  The veteran's statements also 
indicate that he was scheduled for an appointment at the 
Fayetteville VAMC in February 1999.  He requested that the VA 
obtain these medical records.  The VA treatment records are 
deemed to be evidence of record, and a determination on the 
merits of the veteran's appeal cannot be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
other recent medical care not already of record, and whether 
there are any additional records that should be obtained.

Therefore, to ensure that the Board's decision is based on 
all of the relevant evidence of record, the case is REMANDED 
to the RO for the following development:

1. The RO should obtain all 
pertinent VA treatment records 
pertaining to the veteran, 
including records of the veteran's 
treatment at the VA Medical Center 
in Fayetteville, Arkansas, 
specifically for the aforementioned 
dates, beginning in 1998 to the 
present.

2. The RO should contact the veteran 
to determine the names, addresses, 
and dates of treatment of any 
physicians, hospitals, or treatment 
centers (private, VA or military) 
that have provided him with 
relevant treatment for his renal 
disorder, records of which are not 
already associated with the claims 
file.  After obtaining the 
appropriate signed authorization 
for release of information forms 
from the appellant, the RO should 
contact each physician, hospital, 
or treatment center specified by 
the appellant to request any and 
all medical or treatment records or 
reports relevant to the above 
mentioned claims.  All 
correspondence, as well as any 
medical or treatment records 
obtained, should be made part of 
the claims folder.  If private 
treatment is reported and those 
records are not obtained, the 
appellant should be provided with 
information concerning the negative 
results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1999).

3.  The RO should then readjudicate 
the issue of entitlement to an 
increased evaluation for renal 
lithiasis, currently evaluated as 
30 percent disabling.  
Consideration should be afforded to 
all applicable laws and 
regulations, as well as to all 
appropriate diagnostic codes.  In 
the event the benefits sought are 
not granted, the appellant and his 
representative should be provided 
with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to respond thereto. The 
case should then be returned to the 
Board, if in order.  The Board 
intimates no opinion as to the 
ultimate outcome of this case. The 
veteran need take no action until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




